443 So. 2d 416 (1984)
Alphonso McBRIDE, Petitioner,
v.
STATE of Florida, Respondent.
No. 83-2241.
District Court of Appeal of Florida, Fourth District.
January 4, 1984.
Alphonso McBride, Raiford, pro se petitioner.
*417 No appearance required for respondent.
PER CURIAM.
The matter is before us upon Petition For Writ of Mandamus and Responses of the State of Florida which agree that Petitioner is entitled to relief.
It appears that Petitioner duly filed his Motion For Post-Conviction Relief, pursuant to Florida Rule of Criminal Procedure 3.850, in the Circuit Court of the Nineteenth Judicial Circuit, in and for Indian River County, Florida, sometime in March, 1983. It appears that the Honorable G. Kendall Sharp, Circuit Judge, endorsed the original motion in his handwriting "motion denied 3/14/83." However, no formal order has been filed or rendered. We issued an order to show cause on October 31, 1983, and, to date, a proper order has not been entered. The failure to promptly issue a formal order results in an inappropriate delay as concerns Petitioner's appellate rights.
We grant the petition for Writ of Mandamus. Flagship Nat. Bank of Miami v. Testa, 429 So. 2d 69 (Fla. 3d DCA 1983); State ex rel. Locke v. Sandler, 156 Fla. 136, 23 So. 2d 276 (1945); State ex rel. Palmer v. Atkinson, 116 Fla. 366, 156 So. 726 (1934).
We respectfully direct the Honorable G. Kendall Sharp, Circuit Judge, or his successor, to enter a formal ruling upon Petitioner's Motion For Post-Conviction Relief, in accordance with Florida Rule of Criminal Procedure 3.850, within ten (10) days of receipt of this order, or from date issued. We are content that Respondent will comply with the directions of this Court without the necessity for the issuance of the peremptory writ.
Petition for Writ of Mandamus is
GRANTED.
ANSTEAD, C.J., and DELL and WALDEN, JJ., concur.